Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a composition, classified in C08L69/00.
II. Claims 14 and 15, drawn to a method of foaming a composition, classified in C08J9/0061.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition can be molded without foaming as shown by the subsequent rejections.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching for the composition is in C08L69, C08L67 etc. A search for the foaming method is C08J9.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species various siloxane block polymer and various “auxiliary component(s)”. The species are independent or distinct because poly(carbonate-siloxane) and poly(ester-carbonate-siloxane) are different species. One requires ester groups the other not. Furthermore, the two are given different limitations in claim 1 – the poly(carbonate-siloxane) requiring a % of siloxane units while the poly(ester-carbonate-siloxane) is required to have a certain number of repeating siloxane units.  In regards to the “auxiliary”, poly(alkylene esters), poly(ester-carbonates) and homopolycarbonates are all recognized as different polymers one requiring ester groups, another  ester + carbonate groups and the other only carbonate groups.
 In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3,8,11-15 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  When the auxiliary is Poly(alkylene ester) a search in C08L67 is required. When either the siloxane polymer or auxiliary has an ester group along with the carbonate group, a search in C08L69/005 is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Applicant should elect either Group I or Group II and further elect the components of the composition. Some examples of a proper election are:

Group I, poly(carbonate-siloxane) + poly(alkylene ester) + homopolycarbonate
Or
Group I, poly(carbonate-siloxane) + poly(ester carbonate)
Or 
Group II poly(ester-carbonate-siloxane) + poly(alkylene ester)

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Kimberly Vines on 8/19/22 a provisional election was made with traverse to prosecute the invention of I, and the species of example 1 – polycarbonate-siloxane block polymer with polyester-carbonate as the auxiliary claims 1-3,5,6,8,9 and 11-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4,7,10,14 and 15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The lined out IDS item is unreadable with significant portions in Chinese.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5,6,8,9 and 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to foamable compositions – not foamed compositions. Claim limitations directed to cell size are confusing and inappropriate for unfoamed composition claims as cell size depends on the method used to foam the composition. The same foamable composition conceivably could meet the cell size if certain foaming techniques were used, yet not meet the cell size limitations under other foaming techniques.
Claims 5 and 6 lack antecedent basis for the “poly(aliphatic ester-carbonate)”.
Claim 13’s ranges are broader than permitted by claim 1.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claim requires the siloxane content of the polycarbonate-siloxane be 70-98%. However, the specification states the opposite – the carbonate portion is 70-98% (paragraph 52,87 of spec).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 2’s 70-98% siloxane is not found in the specification.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoover EP524731.
Hoover exemplifies (page 5 line 56-58) a blend of 25 parts of a copolycarbonate with 75 parts of a polyestercarbonate. The copolycarbonate is 20% siloxane and is based on bisphenol A and dimethylsiloxane which qualifies as applicant’s poly(carbonate-siloxane). The polyestercarbonate qualifies as applicant’s poly(ester-carbonate) auxiliary.
Given this example contains applicant’s preferred material in applicant’s preferred amounts, it is assumed the composition has the innate ability to be foamed to the claimed cell size if the proper technique would be employed. The Tg for this example is 1300C (table of page 6).

In regards to applicant’s dependent claims:
The composition would have 25 x 20% or 5% siloxane content.
The composition was molded into a test article (page 6 line 7).


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Hoover EP524731 in view of Wang 2015/0368464.
Hoover applies as explained above.
The poly(carbonate-siloxane) of Hoover’s cited example is made from a eugenol capped polydimethylsiloxane having a degree of siloxane polymerization of 64 (ie “x” is 64 in applicant’s formula). The bisphenol provides applicant’s other repeating unit in applicant’s formula. The molecular weight of the repeating eugenol capped polydimethylsiloxane carbonate unit is estimated by the examiner to be ~5,000.
Given the Mw and Mn (page 5 line 39 of Hoover) of the overall poly(carbonate-siloxane) is 24,023 and 10,529, the “y” of applicant’s formula could only be 1-5 for Hoover’s  poly(carbonate-siloxane). With “y” being somewhere between 1-5, methematically “z” could only be 1-78 to meet the overall molecular weight(s) of the poly(carbonate-siloxane).
Hoover does not suggest cumyl phenol end groups for his poly(carbonate-siloxane) – suggesting only phenol (page 3 line 34).
	Wang claims and exemplifies blends of polyestercarbonate with poly(carbonate-siloxane). Wang (table 1) actually refers to Hoover EP524731 for production of poly(carbonate-siloxane). Wang (paragraph 67) also depicts applicant’s poly(carbonate-siloxane) having the cumyl phenol end groups. 
	One of ordinary skill would glean that phenol (from Hoover) and cumylphenol (from Wang) are both suitable end groups for poly(carbonate-siloxane).
	It would have been obvious to use a cumylphenol terminated version of Hoover’s poly(carbonate-siloxane) in the cited example.


Claims 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Hoover EP524731 in view of Fontana 4983706 and Wang 2015/0368464.
Hoover applies as explained above.
Hoover does not report the Mw of the polyestercarbonate LEXAN SP100 used in the cited example. Hoover (page 6 line 1) instead refers the reader to Fontana 4983706 for making the polyestercarbonate. 
	Fontana exemplifies polymerizing dodecanedioic acid with bisphenol A and phosgene, but Mw is not reported.
	Wang claims and exemplifies blends of polyestercarbonate with poly(carbonate-siloxane). Wang (paragraph 51; table 1) identifies the Mw of some commercially available polyestercarbonates.
	It would have been obvious to employ any of these commercially available polyestercarbonates as Hoover’s polyestercarbonate in the cited example.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Hoover EP524731.
Hoover applies as explained above.
The cited example does not identify specific additives to the blend.
However, Hoover (page 5 line 7) suggests 0.3-2% flame retardants may be included.
Adding flame retardants for their known purpose would have been obvious.


Claims 1,3,5,6,8,9 and 11-13 rejected under 35 U.S.C. 103 as being unpatentable over Wang 2015/0368464.
Wang exemplifies (#3,4) blends of 20 parts PC-siloxane, 49.55 parts HFD, 20 parts PBT, 10 parts glass fibers and 0.45 parts other additives. The PC-siloxane (table 1) 20% siloxane and is based on bisphenol A and polydimethylsiloxane which qualifies as applicant’s poly(carbonate-siloxane). The HFD’s are polyestercarbonates (table 1) which qualify as applicant’s poly(ester-carbonate) auxiliary. The PBT qualifies as applicant’s poly(alkylene ester) auxiliary (see paragraph 42 of spec).
Applicant (paragraph 57 of spec) considers fillers to be an “additive”. Therefore, 10 parts of glass fiber must be considered “additive”. The example compositions can be said to be:
20% poly(carbonate-siloxane)
69.55% poly(alkylene ester) + poly(ester-carbonate) auxiliaries
10.45% additives

This is marginally more than applicant’s 10% maximum of additives. However, Wang (paragraph 84) permits as little as 5% of the glass fiber filler. 
It would have been obvious to use slightly less glass fiber than the 10% of the cited examples.
Given Wang suggests applicant’s preferred materials in applicant’s preferred amounts, it is assumed the composition has the innate ability to be foamed to the claimed cell size if the proper technique would be employed and have the necessary Tg. Note that Wang (paragraph 77) suggests blowing agents may be included. This too indicates the cited examples are “foamable”.

In regards to applicant’s dependent claims:
The PC-siloxane (paragraph 67) may be of applicant’s structure.
 The HFD’s (table 1) have applicant’s required Mw and monomeric makeup.
The amount of the polyestercarbonate may be as high as 75% (claim 1).
The composition would have 20 x 20% or 4% siloxane content.
The composition was molded into a test article (paragraph 132).

Claims 1,8 and 11-13 rejected under 35 U.S.C. 103 as being unpatentable over Avakian 4616042.
Avakian claims (#1) blends of polyester or polycarbonate or polyestercarbonate with polysiloxane-polycarbonate block polymer and blowing agent. Both the polyester and polyestercarbonate qualify as applicant’s “auxiliary”. The block polysiloxane-polycarbonate can be GE’s LR-3320 (col 5 line 43; table). Inherently, LR-3320 is based on polydimethylsiloxane and bisphenol A and is 43% siloxane (col 8 line 40-45 of Boutni 4767818). Such a material qualifies as applicant’s poly(carbonate-siloxane).
Relative amounts of the two polymers are 100/1 to 3/1 (ie 99-75/1-25) which overlaps and renders obvious applicant’s amounts.
Given Avakian suggests applicant’s preferred materials in applicant’s preferred amounts, it is assumed the composition has the innate ability to be foamed to the claimed cell size if the proper technique would be employed and have the Tg.

In regards to applicant’s dependent claims:
Dyes, stabilizers etc (col 8 line 17) maybe included. Applicant’s “up to 10%” includes the standard amounts known for these additives.
Using the 43% siloxane LR-3320, the 1-25% would provide 0.43-11% siloxane to the overall composition.
The composition would have 25 x 20% or 5% siloxane content.
The composition was molded into a test plaques (col 9 line 53).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        8/26/22